Title: To Alexander Hamilton from Timothy Taylor, 2 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury October 2nd 1799
          
          I was yesterday Honored with your favour of the 27 of Sepr. and ask pardon for the omission of Mr. Chews name in my letter of the 22nd—In May last Mr Brown was recommended for the appointment of Capt. in place of Mr. Chew declined; since which I have been informed that Genl. Jedidiah Huntington had wrote in favour of some other Gentleman, and recived for answer from the Secretary of War that the vacancy was filled by Mr. Brown; I have likewise been informed that, (a few days past,) Mr. Brown had not recived any information of his Appointment, which induces me to believe that the letter from the Secretary to him had miscarried—under those circumstances, and as no appointment of Capt. has ever been made to acceptance; I presume the Lieuts. in the Regiment have no pretentions, or expectations, of succeeding to that vacancy; at the same time if the appointment has not been made it would be very agreeable to me to have it filled from the senior Lieuts Austin Ledyard of New london & Nathaniel Noyce of Stonington was recommended at the same time for Lieutenants; but as the letters of appointment go directly from the War Office to the Gentlemen it is impossable for me to know who is appointed or wheather those that are accept or not; I have had no information upon the subject from those two Gentlemen—
          Inclosed are the returns of Cloathing, Arms & accoutrements Camp equipage, &c; the articles that have been recived for the Regiment are generally good; except the Muskets, Shoes, & Socks; thier is near fifty of the Arms now out of repair, and have been exchanged for others that was in the hands of the Quarter Master—
          I have the Honor to be with the Greatest respect your Obedient Servant
          
            Timo Taylor
          
          Honble. A. Hamilton Esqr.
        